Order entered October 19, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00534-CV

         ASSOCIATION OF TAXICAB OPERATORS, USA, ET AL., Appellants

                                                  V.

       WALAAL CORPORATION D/B/A AMBASSADOR CAB, ET AL., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-03638

                                            ORDER
       By order dated October 11, 2016, the Court ordered the court reporter to file either the

reporter’s record, written verification that no hearings were recorded, or written verification that

appellants have not requested or paid or made arrangements to pay for the reporter’s record. We

cautioned appellants that if we received written verification of no request or payment, the Court

would order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c). On

October 17, 2016, the court reporter filed a letter stating that appellants have not requested

preparation of the reporter’s record. Accordingly, we ORDER the appeal submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).

                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE